Title: From Benjamin Franklin to Dumas, 4 May 1779
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy may 4. 1779.
I take this opportunity by Col. Hope of sending you some Papers, which you may occasionally make use of to Show the upright Conduct of the Congress, in the Affair of Captures &c. if they have not been already—publish’d— I send also a Copy of my general letter relating to Cap. Cook, which you may show to any american Cruiser that may happen to put into any port near you.
Inclos’d is what News we have here.
I have received yours of the 29th. past.
I am, with great Esteem Dear Sir Your most obedient & most humble Ser.
M. Dumas.
